Case 1:17-cv-02304-WFK-SMG Document 49 Filed 07/03/19 Page 1 of 2 PageID #: 1308

  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ------------------------------------x
  THE CONFEDERATION OF NORTH, CENTRAL :
  AMERICAN AND CARIBBEAN ASSOCIATION :                    No. 1:17-CV-02304 (WFK) (SMG)
  FOOTBALL,                                          :
                                                     :
                               Plaintiff,            :
                                                     :
                      - against -                    :
                                                     :
  AUSTIN JACK WARNER, THE ESTATE OF                  :
  CHARLES BLAZER, ELIZABETH MANZO,                   :
  ESQ., Administrator CTA, substituted as parties on :
  behalf of CHARLES BLAZER,                          :
  SPORTVERTISING (NY), SPORTVERTISING :
  (CAYMAN), EN PASSANT LTD., EN                      :
  PASSANT INC., MULTISPORT GAMES                     :
  DEVELOPMENT INC.,                                  :
                               Defendants.
  ------------------------------------x



         NOTICE OF PLAINTIFF’S INQUEST FOR DAMAGES, ATTORNEY’S FEES,
                    AND PRE- AND POST-JUDGMENT INTEREST


         PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in Support

  of Plaintiff’s Inquest For Damages, Attorney’s Fees, And Pre- And Post-Judgment Interest, and

  upon the Declarations of John J. Kuster, Daniel Ventricelli, and David Cruz in Support of

  Plaintiff’s Inquest For Damages, Attorney’s Fees, And Pre- And Post-Judgment Interest and

  Exhibits thereto, Plaintiff, the Confederation of North, Central American, and Caribbean

  Association Football (“CONCACAF”), will move this Court before the Honorable William F.

  Kuntz, II, at the Courthouse located at 225 Cadman Plaza East, Brooklyn, New York 11201, at a

  date and time to be determined by the Court, for a judgment of damages, against Defendant Austin

  Jack Warner.
Case 1:17-cv-02304-WFK-SMG Document 49 Filed 07/03/19 Page 2 of 2 PageID #: 1309



  Dated: July 3, 2019


                                               By:      /s/ John J. Kuster
                                               John J. Kuster
                                               Pouneh Aravand
                                               Patricia R. Butler
                                               Heidi Savabi
                                               SIDLEY AUSTIN LLP
                                               787 Seventh Avenue
                                               New York, NY 10019
                                               Tel: (212) 839-5300
                                               Fax: (212) 839-5599
                                               jkuster@sidley.com
                                               paravand@sidley.com
                                               pbutler@sidley.com
                                               hsavabi@sidley.com

                                              Attorneys for Plaintiff CONCACAF.




                                       2
